Exhibit STOCK PURCHASE AGREEMENT by and among UNITED E-SYSTEMS, INC. NETCOM DATA SOUTHERN CORP. and STOCKHOLDERS OF NETCOM DATA SOUTHERN CORP., NAMED HEREIN DATED AS OF AUGUST 22, 2008 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (the “Agreement”) dated as ofAugust 22, 2008by and among United E-Systems, a Nevada corporation (“UES” or “Buyer”), NetCom Data Southern Corp.,a Georgia corporation (the “ NDS”) and the stockholders of NDS named on the signature page hereof (the “Stockholders”). WHEREAS, NDS is in the business of procuring and selling, credit card processing and ACH services (the “Business”); WHEREAS, UES desires to acquire, and the Stockholders have agreed to sell, all of the issued and outstanding capital stock of NDS pursuant to the terms and conditions contained in this Agreement: and WHEREAS, the parties to this Agreement desire to make certain representations, warranties and covenants in connection with the purchase and sale of all of the capital stock of NDS.Terms used in this Agreement shall have the meanings assigned in Article XIII of this Agreement. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I AGREEMENT TO PURCHASE AND SELL STOCK 1.1Agreement to Purchase and Sell Stock.Subject to the terms and conditions set forth in this Agreement, at the Closing (as defined herein), each Stockholder shall sell and deliver to Buyer, and Buyer shall purchase from each Stockholder, for the consideration provided in Section 2.1 hereof, that number and class of shares of capital stock of NDS set forth opposite the name of such Stockholder on Schedule1.1 attached hereto (the “Stock”) (representing, as to each Stockholder, all shares of capital stock of NDS to be owned, of record and/or beneficially, immediately prior to the Closing by each such Stockholder after giving effect to the exercise, exchange, conversion and/or termination, in full of all outstanding rights, option, warrants and other securities of NDS owned, of record and/or beneficially, by each such Stockholder that are directly or indirectly, exercisable or exchangeable for or convertible into, capital stock of NDS which exercise, exchange, conversion and/or termination shall be a condition precedent the Closing) and any and all rights and benefits incident to the ownership thereof, free and clear of all encumbrances 1.2Method of Conveyance.The sale, transfer, and delivery of the Stock by the Stockholders to Buyer in accordance with Article I hereof shall be effected by the Stockholders’ delivery of certificates representing the Stock of NDS to Buyer at the Closing together with stock transfer powers duly executed in blank for transfer thereof, together with all transfer tax stamps (if any) required. -1- ARTICLE II CONSIDERATION 2.1Purchase Price Determination. (a)At Closing, UES shall pay to the shareholders of NDS in exchange for all of their shares in NDS.The following consideration (“Purchase
